DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 3/3/2021 is acknowledged.  Claims 1, 4, 15, 19 have been amended.  Claims 8-15 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-7, 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2014/0117552 A1) (hereinafter referred to as Qian) in view of Lee et al. (US 2018/0374798 A1) (hereinafter referred to as Lee).
Regarding claim 1, Qian teaches a semiconductor device (package 600 in Fig. 6) comprising: 
a wiring substrate (514 in Fig. 5A); 
an interposer (606) mounted on the wiring substrate; 
a first semiconductor component (602) mounted on the interposer; and 
a second semiconductor component (604) mounted on the interposer so as to be distant from the first semiconductor component, 
wherein the interposer includes: 
a base (silicon substrate 401 in Fig. 4B.  As described in [0037] and 0030], the interposer 606 has similar structure as the routing structure 400B in Fig. 4B) containing a semiconductor material (silicon) as a main body; and 
a plurality of wiring layers (456A-D and layers of wirings 452-454 in Fig. 4B) formed on the base, 
wherein the plurality of wiring layers includes: 
lower wiring layer 452 in Fig. 4B which is between the wiring layers 456C- and 456D), each of the plurality of first wirings functioning as a signal wiring (as described in [0029] of Qian); 
a second wiring layer (layer 456C) formed above the first wiring layer, the second wiring layer including only a plurality of second wirings (the ground wirings in the layer 456C), each of the plurality of second wirings functioning as a reference wiring (as described in [0030], the wirings in 456C are ground wirings); and 
a third wiring layer (the lower wiring layer 454 above the layer 456B in Fig. 4B) formed above the second wiring layer, each of the plurality of third wirings functioning as the signal wirings (as described in [0029] of Qian), 
wherein, within the second wiring layer, the plurality of second wirings being spaced apart from adjacent second wirings by a second distance (the distance between two adjacent ground wirings in the layer 456C) without having wirings different from the second wirings therebetween (as shown in Fig. 4B, there is no other wirings between two ground wirings in layer 456C), 
wherein, in a plan view, the plurality of first wirings overlaps the plurality of third wirings (as shown in Fig. 4B, the lower wirings 452 overlap with the lower wirings 454), respectively, 
wherein each of the plurality of second wirings is disposed in between two adjacent first wirings such that the plurality of second wirings does not overlap the plurality of first wirings in the plan view (as shown in Fig. 4B, any of ground wirings 456C is situated between two of wirings 452 but does not overlap with any of the wirings 452), 
wherein each of the plurality of second wirings is disposed in between two adjacent third wirings such that the plurality of second wirings does not overlap the plurality of third wirings in the plan view (as shown in Fig. 4B, any of ground wirings 456C is situated between two of wirings 454 but does not overlap with any of the wirings 454), and 
wherein the first semiconductor component and the second semiconductor component are electrically connected to each other through the plurality of first wirings, the plurality of second wirings and the plurality of third wirings (as shown in Fig. 6 of Qian).  
But Qian is silent as in teaching that the first wiring layer including only a plurality of first wirings; the third wiring layer the third wiring layer including only a plurality of third wirings, wherein, within the first wiring layer, the plurality of first wirings is spaced apart from adjacent first wirings by a first distance without having wirings different from the first wirings therebetween, wherein, within the third wiring layer, the plurality of third wirings being spaced apart from adjacent third wirings by a third distance without having wirings different from the third wirings therebetween, wherein the second distance of the plurality of second wirings is set to be 1) shorter than a wavelength of an electromagnetic wave transmitting through each of the plurality of first wirings and 2) shorter than a wavelength of an electromagnetic wave transmitting through each of the plurality of third wirings.
460 in Fig. 4B of Qian) do not affect the signaling performance whether they are removed ([0030] lines 22-24 of Qian).  In a different embodiment (Fig. 1 of Qian), the signal wirings (104) in each wiring layer are positioned next to each other without having wirings different from these signal wirings.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and third wiring layers without the additional traces (460 in Fig. 4B of Qian) in order to simplify the manufacturing process without affecting the signaling performance. 
As incorporated, the first wiring layer including only a plurality of first wirings; the third wiring layer the third wiring layer including only a plurality of third wirings, wherein, within the first wiring layer, the plurality of first wirings is spaced apart from adjacent first wirings by a first distance without having wirings different from the first wirings therebetween, wherein, within the third wiring layer, the plurality of third wirings being spaced apart from adjacent third wirings by a third distance without having wirings different from the third wirings therebetween.
But Qian is silent as in teaching wherein the second distance of the plurality of second wirings is set to be 1) shorter than a wavelength of an electromagnetic wave transmitting through each of the plurality of first wirings and 2) shorter than a wavelength of an electromagnetic wave transmitting through each of the plurality of third wirings.
Lee teaches that it is necessary that pitch of the conductive wires (131 in Fig. 1A-B of Lee) functioning to shield EMI to be smaller than a wavelength of the EMI to be shielded (see [0040] of Lee).
as described in Lee’s disclosure above).
Regarding claim 4, Qian in view of Lee teaches all the limitations of the semiconductor device according to claim 1, and also teaches wherein 
the plurality of wiring layers further includes a fourth wiring layer (ground wiring layer 456A in Fig. 4B of Qian) formed above the third wiring layer, 
the fourth wiring layer includes a plurality of fourth wirings functioning as reference wirings (as described in [0030] of Qian), 
the first semiconductor component and the second semiconductor component are further electrically connected to each other through the plurality of fourth wirings (as shown in Fig. 6 of Qian, the ground layer 456A is part of the structure that connects the dies 602 and 604), 
in the plan view, the plurality of fourth wirings overlaps the plurality of second wirings (as shown in Fig. 4B of Qian), respectively, 
in the plan view, the plurality of fourth wirings does not overlap the plurality of first wirings or the plurality of third wirings (as shown in Fig. 4B of Qian).  

Regarding claim 19, Qian teaches a semiconductor device (package 600 in Fig. 6) comprising: 
514 in Fig. 5A); 
an interposer (606) mounted on the wiring substrate; 
a first semiconductor component (602) mounted on the interposer; and 
a second semiconductor component (604) mounted on the interposer so as to be distant from the first semiconductor component, 
wherein the interposer includes a region (region of interposer 606 between the two dies 602 and 604), the region being disposed between the first semiconductor component and the second semiconductor component, the region including: 
a base (silicon substrate 401 in Fig. 4B.  As described in [0037] and 0030], the interposer 606 has similar structure as the routing structure 400B in Fig. 4B) containing a semiconductor material (silicon) as a main body; and 
a plurality of wiring layers (456A-D and layers of wirings 452-454 in Fig. 4B) formed on the base, 
wherein the plurality of wiring layers includes: 
a first wiring layer (lower wiring layer 452 in Fig. 4B which is between the wiring layers 456C and 456D), each of the plurality of first wirings functioning as a signal wiring (as described in [0029] of Qian); 
a second wiring layer (layer 456C) formed above the first wiring layer, the second wiring layer including only a plurality of second wirings (the ground wirings in the layer 456C), each of the plurality of second wirings functioning as a reference wiring (as described in [0030], the wirings in 456C are ground wirings); and 
the lower wiring layer 454 above the layer 456B in Fig. 4B) formed above the second wiring layer, each of the plurality of third wirings functioning as the signal wirings (as described in [0029] of Qian), 
wherein, within the second wiring layer, the plurality of second wirings being spaced apart from adjacent second wirings by a second distance (the distance between two adjacent ground wirings in the layer 456C) without having wirings different from the second wirings therebetween (as shown in Fig. 4B, there is no other wirings between two ground wirings in layer 456C), 
wherein, in a plan view, the plurality of first wirings overlaps the plurality of third wirings (as shown in Fig. 4B, the lower wirings 452 overlap with the lower wirings 454), respectively, 
wherein each of the plurality of second wirings is disposed in between two adjacent first wirings such that the plurality of second wirings does not overlap the plurality of first wirings in the plan view (as shown in Fig. 4B, any of ground wirings 456C is situated between two of wirings 454 but does not overlap with any of the wirings 454), 
wherein each of the plurality of second wirings is disposed in between two adjacent third wirings such that the plurality of second wirings does not overlap the plurality of third wirings in the plan view (as shown in Fig. 6 of Qian), and 
wherein the first semiconductor component and the second semiconductor component are electrically connected to each other through the plurality of first wirings, the plurality of second wirings and the plurality of third wirings (as shown in Fig. 6 of Qian).

Qian teaches that the additional traces (460 in Fig. 4B of Qian) do not affect the signaling performance whether they are removed ([0030] lines 22-24 of Qian).  In a different embodiment (Fig. 1 of Qian), the signal wirings (104) in each wiring layer are positioned next to each other without having wirings different from these signal wirings.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and third wiring layers without the additional traces (460 in Fig. 4B of Qian) in order to simplify the manufacturing process without affecting the signaling performance. 
As incorporated, the first wiring layer including only a plurality of first wirings; the third wiring layer the third wiring layer including only a plurality of third wirings, wherein, within the first wiring layer, the plurality of first wirings is spaced apart from adjacent first wirings by a first distance without having wirings different from the first wirings 
But Qian is silent as in teaching wherein the second distance of the plurality of second wirings is set to be 1) shorter than a wavelength of an electromagnetic wave transmitting through each of the plurality of first wirings and 2) shorter than a wavelength of an electromagnetic wave transmitting through each of the plurality of third wirings.
Lee teaches that it is necessary that pitch of the conductive wires (131 in Fig. 1A-B of Lee) functioning to shield EMI to be smaller than a wavelength of the EMI to be shielded (see [0040] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the pitch of the plurality of second wirings to be smaller than wavelengths of electromagnetic waves transmitting through each of the plurality of first wirings and the plurality of third wirings in order to shield the electromagnetic noises from these signal lines effectively (as described in Lee’s disclosure above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Lee, as applied to claim 4 above, and further in view of Wang et al. (US 2018/0366416 A1) (hereinafter referred to as Wang).
Regarding claim 6, Qian in view of Lee teaches all the limitations of the semiconductor device according to claim 4, but is silent as in teaching wherein the first it is implied in Qian that the dielectric 458 in Fig. 4B must be formed of different layers, but it is not obvious that the boundaries of these layers).  
Wang teaches a method of forming a wiring substrate (Fig. 2A-B of Wang) wherein the first wiring layer includes a first interlayer insulating layer (layer 101 in Fig. 2B of Wang; it is implied that layer 101 is insulating for the device to function as intended), the second wiring layer includes a second interlayer 25insulating layer (dielectric layer 400), the third wiring layer includes a third interlayer insulating layer (dielectric layer 500), and a thickness of the third interlayer insulating layer is larger -56- than a thickness of the first interlayer insulating layer and a thickness of the second interlayer insulating layer (as shown in Fig. 2B of Wang). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the interconnection structure of Qian in a layer-by-layer manner as disclosed by Wang in order to have a more controlled manufacturing process.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Lee, as applied to claim 4 above, and further in view of Suzuki et al. (US 2011/0018129 A1) (hereinafter referred to as Suzuki).
Regarding claim 7, Qian in view of Lee teaches all the limitations of the semiconductor device according to claim 4, and also teaches wherein each of the as described in [0032] of Qian, the wirings are made of copper), but is silent as in teaching each of the plurality of fourth wirings is made of an aluminum wiring.  
Suzuki teaches a metallization structure (Fig. 14 in Suzuki).  The multiple wiring layers (L1-L4 in Fig. 14 of Suzuki) are made of copper (see [0152] in Suzuki.  There are several materials disclosed but copper is preferred due to its higher conductivity), but the upper most wiring layer (TM1-TM3 in Fig. 14) is made of aluminum (see [0154] of Suzuki).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the pluralities of first, second and third wirings of copper wiring, and the plurality of fourth wiring of aluminum wiring, as disclosed by Suzuki.  The advantage of aluminum over copper is that it does not contaminate Si, more malleable, lower cost.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Lee, as applied to claim 1 above, and further in view of Lamy et al. (US 2016/0233178 A1).
Regarding claim 16, Qian in view of Lee teaches all the limitations of the semiconductor device according to claim 1, but is silent as in teaching wherein the second distance is about 3 m.
Lee discloses that the pitch between the wires must be smaller than the wavelength of the EMI to be shielded.  For example, if the RF radiation to be shielded is m to 10 mm ([0040] of Lee). 
Lamy teaches that in applications such as imaging and security, the signals have frequency in the range of THz (see [0092] of Lamy).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the second distance so that the plurality of second wirings can effectively shield the interference between adjacent wiring layers when the device of Qian is used for imaging and security applications where signals have frequency in the range of THz.  
As incorporated, if the signals are in the range of 1 - 10 THz, then the pitch of the plurality of second wirings, or the second distance, would be ranging from 1 to 10m (as according to [0040] of Lee above).  Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; so it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the second distance to be about 3 m.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Lee and Lamy, as applied to claim 16 above, and further in view of Kim et al. (US 2019/0207304 A1).
Regarding claim 17, Qian-Lee-Lamy teaches all the limitations of the semiconductor device according to claim 16, but is silent as in teaching wherein the 
Lamy teaches that the new cellular network (5G system) uses signal in frequency range of 60-80 GHz ([0063] and [0091] of Lamy), which corresponds to wavelength in the range of 4-5 mm.
Kim teaches applications such as generating content from Internet of thing-based data, sync view (real-time image transmission of user’s view using compact camera) requires 5G communications.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the wiring substrate for devices in applications disclosed by Kim in order to have a high performance package with low crosstalk and signal loss, low manufacturing costs (as suggested in [0005]-[0006] of Wang).
As such, the signals range transmitted in the signal wirings layers, first and third wirings, from 60-80 GHz (for 5G signals) up to 10 THz (for imaging signals).  The wavelength ranges from 30 m to 3 mm.  The second distance is about 3 m (in claim 16) so the second distance is about 1/10 to 1/1000 of the wavelength of the signals transmitted in the first and third wirings.  Since the claimed ranges of about 1/20 times the wavelength of signals in the first and third wirings "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 18, Qian-Lee-Lamy teaches all the limitations of the semiconductor device according to claim 17, but is silent as in teaching wherein a frequency of a signal transmitting through the plurality of first wirings and a frequency of a signal transmitting through the plurality of third wirings are 2.5 THz.  
However, since the claimed range of about 2.5 THz "overlaps or lies inside ranges disclosed by the prior art (60GHz to 10 THz)" a prima facie case of obviousness exists.  So it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have selected the frequency of a signal transmitting through the plurality of first and third wirings to be in the range of 2.5 THz.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822